In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00094-CR

EX PARTE JEFFERY TODD CROSS                §    On Appeal from the 362nd District Court

                                           §    of Denton County (F20-1054-362)

                                           §    July 30, 2020

                                           §    Opinion by Justice Womack

                                           §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Dana Womack
                                         Justice Dana Womack